                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                        Case No.
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 Samsara Networks Inc.,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.

                                              Respectfully submitted,

                                              GAWTHROP GREENWOOD, PC
                                              /s/ David deBruin
                                              David W. deBruin, Esq. (#4846)
                                              3711 Kennett Pike, Suite 100
                                              Wilmington, DE 19807
                                              Phone: 302-777-5353
Dated: December 23, 2020                      ddebruin@gawthrop.com

                                              Counsel for Plaintiff
                                              Nitetek Licensing LLC


Isaac Rabicoff, Esq.
Rabicoff Law LLC
(Pro Hac Vice admission pending)
5680 King Centre Dr., Suite 645
Alexandria, VA 22315
(773) 669-4590
isaac@rabilaw.com




                                                 1
                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on December 23, 2020, via the Court’s CM/ECF system.

                                  /s/ David deBruin (No. 4846)
                                  David deBruin (No. 4846)




                                               2
